Case 2:20-ap-01022-VZ   Doc 75 Filed 04/22/21 Entered 04/22/21 10:54:26   Desc
                         Main Document    Page 1 of 3
Case 2:20-ap-01022-VZ   Doc 75 Filed 04/22/21 Entered 04/22/21 10:54:26   Desc
                         Main Document    Page 2 of 3
  Case 2:20-ap-01022-VZ               Doc 75 Filed 04/22/21 Entered 04/22/21 10:54:26                     Desc
                                       Main Document    Page 3 of 3




04/22/2021


  Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
  Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
  Benjamin Taylor btaylor@taylorlawfirmpc.com
  United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov



         04/22/2021




 Honorable Vincent P. Zurzolo
 Central District of California
 Edward R. Roybal Federal Building and Courthouse
 255 E. Temple Street, Ste. 1360/Courtroom 1360
 Los Angeles, CA 90012




 04/22/21         Stephanie L Krafchak                            /s/ Stephanie L Krafchak
